Citation Nr: 1118714	
Decision Date: 05/16/11    Archive Date: 05/26/11

DOCKET NO.  09-42 115A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for thoracolumbar strain with degenerative disease at L5-S1 prior to May 20, 2010

2.   Entitlement to a disability rating in excess of 20 percent for thoracolumbar strain with degenerative disease at L5-S1 from May 20, 2010.  

3.  Entitlement to service connection for a right knee disability.  

4.  Entitlement to an initial disability rating in excess of 20 percent for service-connected residuals of a cold injury, right foot.  

5.  Entitlement to an initial disability rating in excess of 20 percent for service-connected residuals of a cold injury, left foot.  


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel


INTRODUCTION

The Veteran had active service from June 2005 to November 2005 and from September 2007 to October 2008.  He also had an additional 5 months and 10 days of active service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  

Initially, the Board notes that the January 2009 rating decision granted service connection for thoracolumbar strain.  However, in a July 2009 rating decision, the RO granted service connection for degenerative disease at L5-S1.  Therefore, the issue has been characterized as shown on the title page.  

In the January 2009 rating decision, the RO granted service connection for residuals of cold injury, right foot, granted service connection for residuals of cold injury, left foot, granted service connection for patellofemoral pain syndrome, left knee, assigning a disability rating of 10 percent, granted service connection for thoracolumbar strain, assigning a disability rating of 10 percent, denied service connection for bilateral hearing loss, and denied service connection for a right knee disability.  The Veteran submitted a timely notice of disagreement (NOD) with respect to the assigned disability ratings for patellofemoral pain syndrome, left knee and thoracolumbar strain and the denial of service connection for a right knee disability.  In the July 2009 statement of the case (SOC), the RO continued the disability rating of 10 percent for the Veteran's service-connected patellofemoral pain syndrome, left knee, continued the disability rating of 10 percent for the service-connected thoracolumbar strain, and denied service connection for a right knee disability.  Following the July 2009 SOC, the Veteran did not file a VA Form 9.  In a November 2009 statement, the Veteran only expressed disagreement with the assigned 10 percent disability rating for his service-connected patellofemoral pain syndrome, left knee.  However, in an April 2010 internal memorandum, it was noted that the November 2009 statement should be accepted in lieu of a VA Form 9.  In a March 2010 statement, the Veteran withdrew the issue of entitlement to an initial disability rating in excess of 10 percent for the service-connected patellofemoral pain syndrome, left knee.  However, the RO issued a supplemental statement of the case (SSOC) in August 2010 and listed the issues on appeal as entitlement to an initial disability rating in excess of 10 percent for thoracolumbar strain with degenerative disc disease at L5-S1 and entitlement to service connection for a right knee disability.

In reviewing the above, the Board acknowledges that the Veteran did not submit a VA Form 9 with respect to the issues currently on appeal.  However, the RO treated the Veteran's November 2009 statement as a timely VA Form 9 and the issues remained on appeal as shown by the August 2010 SSOC and certification of the appeal to the Board.  In light of these actions on the part of VA, the Board will construe the Veteran's statement, received in November 2009, as having been a timely filed substantive appeal with respect to the issues of entitlement to an initial increased disability rating for thoracolumbar strain with degenerative disc disease at L5-S1 and entitlement to service connection for a right knee disability.  See Percy v. Shinseki, 23 Vet. App. 37, 46 (2009) (holding that, where the issue was treated by VA as if it were timely perfected for more than five years before the untimeliness was raised by the Board in the first instance, any issue concerning the timely filing of the substantive appeal was waived by VA).

As noted above, the Veteran had also claimed entitlement to an initial disability rating in excess of 10 percent for patellofemoral pain syndrome of the left knee; however, in a March 2010 statement, the Veteran withdrew the issue from appeal.  Therefore, the issue is no longer in appellate status.  

The record shows that the Veteran initially requested a formal hearing with respect to the issues of entitlement to an initial increased disability rating and service connection for a right knee disability.  However, in a March 2010 statement, the Veteran withdrew his request.  

The issues of entitlement to an initial disability rating in excess of 20 percent for thoracolumbar strain with degenerative disease at L5-S1 from May 20, 2010, entitlement to service connection for a right knee disability, entitlement to an initial disability rating in excess of 20 percent for service-connected residuals of a cold injury, right foot, and entitlement to an initial disability rating in excess of 20 percent for service-connected residuals of a cold injury, left foot are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Prior to May 20, 2010, the Veteran's service-connected thoracolumbar strain with degenerative disc disease at L5-S1 was not shown to be productive of limitation of motion or a function loss due to pain manifested by restriction of forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; the combined range of motion of the thoracolumbar spine not greater than 120 degrees; muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.


CONCLUSION OF LAW

Prior to May 20, 2010, the criteria for an initial disability rating in excess of 10 percent for thoracolumbar strain with degenerative disc disease at L5-S1 were not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5235-5243 (2010).



REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A (West 2002 7 Supp. 2010); 38 C.F.R. § 3.159(b) (2010); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

Upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

With regard to claims for increased disability ratings for service-connected conditions, the law requires VA to notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic codes, which typically provide for a range in severity of a particular disability from noncompensable (zero percent) to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing her or his entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular Veteran's circumstances; that is, VA need not notify a Veteran of alternative diagnostic codes that may be considered or notify of any need for evidence demonstrating the effect that the worsening of the disability has on the particular Veteran's daily life.  Vazquez-Flores, 580 F.3d at 1270.

In this case, the Veteran is challenging the initial disability rating assigned following the grant of service connection for thoracolumbar strain with degenerative disc disease at L5-S1.  In Dingess, the United States Court of Appeals for Veterans Claims ("Court") held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.  Thus, because the notice that was provided before service connection was granted was legally sufficient, VA's duty to notify has been satisfied.

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available VA treatment records pertinent to the years after service are in the claims file and were reviewed by both the RO and the Board in connection with the Veteran's claim.  In addition, the Veteran was afforded a VA examination in December 2008.  Concerning this, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination obtained in this case is adequate.  The report shows that the examiner did not have access to the service treatment records; however, the report was based on a physical examination of the Veteran's spine and provides the medical information needed to address the rating criteria relevant to the Veteran's service-connected disability.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); see also Snuffer v. Gober, 10 Vet. App. at 403-04 (1997) (holding that review of claims file not required where it would not change the objective and dispositive findings made during a medical examination).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).

The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claim and did in fact participate.  Washington v. Nicolson, 21 Vet. App. 191 (2007).

Law and Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7 (2010).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2010).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where a Veteran appeals the initial rating assigned for a disability at the time that service connection for that disability is granted, evidence contemporaneous with the claim and with the initial rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous . . . ." Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.

The Veteran's service-connected thoracolumbar strain with degenerative disc disease at L5-S1 is assigned an initial disability rating of 10 percent prior to May 20, 2010 under Diagnostic Code 5237.  

Under 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243, diseases and injuries to the spine are to be evaluated under the General Rating Formula for Diseases and Injuries of the Spine as follows:

Unfavorable ankylosis of the entire spine............................................................. 100

Unfavorable ankylosis of the entire thoracolumbar spine..................................... 50

Unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.............................................................................................. 40

Forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine ........................................................................................ 30

Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.............................................. 20

Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height........................................................................... 10

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve rootstretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes is as follows:

With incapacitating episodes having a total duration of at least six weeks during the past 12 months.................................................................................................... 60

With incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months........................................................... 40

With incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months......................................................... 20

With incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.......................................................... 10

38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2010).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40 (2010).  Pain on movement, swelling, deformity or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing and weight bearing are relevant considerations for determination of joint disabilities. 38 C.F.R. § 4.45 (2010). Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59 (2010).

In considering all of the evidence under the laws and regulations as set forth above, the Board finds that the Veteran's overall disability picture does not more closely approximate the criteria for an initial disability rating in excess of 10 percent prior to May 20, 2010.  38 C.F.R. § 4.7.

The service treatment records show that the Veteran complained of back pain on July 2008.  The Veteran stated that he had been experiencing intermittent pain that increased with weight bearing activities.  The pain was worse in the morning.  It was noted that he was ambulating well.  The assessment was listed as mechanical low back pain.  

The Veteran was afforded a general VA medical examination in December 2008.  The Veteran stated that while in combat training, he slipped down a hill head first with his feet coming up over his head.  He had back pain after that accident but was cleared for deployment.  The Veteran reported that he had back pain daily, most of the day with sitting more than 20 minutes and standing in one place more than 20 minutes.  He had less of a problem with movement.  He described his pain as sore throbbing of the mid to lower back, rated as 4 to 5 constantly.  He stated that it was worse at 8/10 usually related to overuse such as carrying drywall by himself rather than help of another-lifting almost 180 pounds alone.  The pain did not radiate.  He took Tylenol or Ibuprofen twice to three times per day on work days and only twice a day on off days related to activity.  He did not use any brace or assistive device.  He missed 10 days in the past 60 days due to back pain.  The Veteran did not have a medical evaluation since discharge, but he did see medical providers in the military who told him to go away.  He has morning stiffness which resolved in 15 to 20 minutes.  On physical examination, the Veteran's posture was erect and his gait was strong and steady.  He reported tenderness with palpation of vertebrae at this level with no obvious deformity noted.  The paraspinal muscle was tight.  The Veteran was able to perform full range of motion with flexion to 90 degrees, extension to 35 degrees, lateral and right flexion to 35 degrees, each time reporting pain increased to 6-7/10, right and left rotation to 40 degrees which did not increase pain.  There was no change in degree of movement or pain level with three repetitions.  The x-ray of the lumbar spine showed that the vertebral bodies were normal and there was no disc space narrowing.  

The VA treatment records document the Veteran's reports of constant pain in his lower back.  

A January 2009 MRI report shows that the Veteran had degenerative disease at L5-S1, with minimal posterior subluxation of L5 on S1, mild to moderate bilateral foraminal narrowings at L5-S1, secondary to the diffuse posterior disc bulge and mild hypertrophic facet arthropathy.  In the January 2009 VA treatment record, the Veteran had upright posture.  Examination of the spine showed that the Veteran complained of extreme pain to very light touch of the lumbosacral area.  The Veteran exhibited forward flexion to about 80 degrees and then complained of pain.  He exhibited full hyperextension and lateral bend bilaterally.  With straight leg raising, the Veteran complained of mild pain in the lower back, bilaterally.  

In a February 2009 treatment record, the Veteran stated that currently he was taking Vicodin for pain control, but had run out.  He stated that currently his low back pain was 5/10.  The pain was located in the central low back area with nothing in the musculature or buttocks.  There was no pain to palpation this date.  He reported that his pain was constant and it was hard to get going in the morning and that sitting and driving were the most uncomfortable.  He could stand comfortably for more than 30 minutes.  He could walk comfortably but was not sure of the distance.  He had a dog he walked.  The Veteran had adequate lumbar lordosis and his flexion, extension, and bilateral side bending were within full limits (w/f/l).  He was most uncomfortable with extension.  His gait was unremarkable.  He was able to walk on toes and heels independently.  He reported that he could climb steps and used the handrailing.  

In a February 2010 VA treatment record, the Veteran complained of low back pain every day, worse with sitting in class.  The Veteran exhibited tenderness to the lower back.  The examiner renewed the Veteran's Vicodin and Ibuprofen.  

An April 2010 VA treatment record shows that the Veteran complained of low back pain.  The Veteran had tenderness of the lower back, down his spine and paravertebral musculature.  The back was worse with flexion and better with extension.  

In this respect, in order to warrant a disability rating in excess of 10 percent for the Veteran's service-connected thoracolumbar strain with degenerative disc disease at L5-S1, the evidence must show that, prior to May 20, 2010, forward flexion of the thoracolumbar spine was greater than 30 degrees but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  There is no evidence of muscle spasm or severe guarding that resulted in an abnormal gait or abnormal curvature of the spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  In this regard, the December 2008 VA examination report shows that the Veteran had a strong and steady gait.  The examiner also noted that there was no obvious deformity of the lumbar spine.  There is also no evidence of a combined range of motion of the thoracolumbar spine of 120 degrees or less.  Finally, the preponderance of the medical evidence shows that the Veteran's spine was not limited to 60 degrees or less prior to May 20, 2010.  The December 2008 VA examination report shows that the Veteran was able to perform full range of motion with flexion to 90, extension to 35 degrees, left and right lateral flexion to 35 degrees and right and left rotation to 40 degrees.  The January 2009 VA treatment record shows that the Veteran reported extreme pain to very light touch of the lumbosacral areas.  However, the Veteran's spine exhibited flexion to 80 degrees with full hyperextension and lateral bend bilaterally.  The February 2009 VA treatment record reveals that the Veteran had degenerative disc disease according to the most recent MRI, but that his range of motion was within full limits (w/f/l).  Based on the above, the Board determines that the Veteran's disability more closely approximates the criteria for an initial disability rating of 10 percent for the entire rating period prior to May 20, 2010.  See Fenderson, 12 Vet. App. at 126.  

In addition, there is no evidence of ankylosis to warrant the assignment of an initial disability rating in excess of 10 percent prior to May 20, 2010.  Ankylosis is defined as "immobility and consolidation of a joint due to disease, injury, surgical procedure."  Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)); Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) (Ankylosis is "stiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint," citing Stedman's Medical Dictionary 87 (25th ed. 1990)).  The aforementioned range of motion findings do not demonstrate that the Veteran's spine is fixed or immobile.

Moreover, consideration has been given as to whether a higher disability rating could be assigned under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  Although the Veteran stated that he missed 10 days in the past 60 days due to his back pain, there is no diagnosis of intervertebral disc syndrome.  Even so, there is no evidence that the Veteran has experienced incapacitating episodes because there is no notation regarding any prescription of bed rest by a physician prior to May 20, 2010.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243.

The Board has considered the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and the holdings in DeLuca.  However, an initial disability rating in excess of 10 percent is not warranted on the basis of functional loss due to pain or weakness in this case, as the Veteran's symptoms are supported by pathology consistent with the assigned 10 percent disability rating, and no higher.  In this regard, the Board recognizes the Veteran's consistent complaints of constant pain.  However, the December 2008 VA examination report shows that there was no change in degree of movement or pain level with three repetitions.  The report noted that the Veteran had erect posture and his gait was strong and steady.  The Veteran's complaints of pain do not, when viewed in conjunction with the medical evidence, tend to establish weakened movement, excess fatigability, or incoordination to the degree that would warrant an increased disability rating.  Therefore, the Board finds that the preponderance of the evidence is against an initial disability rating in excess of 10 percent for thoracolumbar strain with degenerative disc disease at L5-S1 prior to May 20, 2010.  

In reaching this conclusion, the Board acknowledges the Veteran's belief that his symptoms were more severe than the disability rating reflects.  The Board must consider the entire evidence of record when analyzing the criteria laid out in the ratings schedule.  While the Board recognizes that the Veteran is competent to provide evidence regarding his symptomatology, he is not competent to provide an opinion regarding the severity of his service-connected thoracolumbar strain with degenerative disc disease at L5-S1 in accordance with the rating criteria.  In this case, the Board finds that the VA examination report and VA treatment records are the most persuasive evidence as to whether the Veteran is entitled to an initial disability rating in excess of 10 percent prior to May 20, 2010.  In this respect, the VA examination report and records include physical examinations of the Veteran's spine and clinical findings which the Board finds more probative than the Veteran's statements.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  

The Board has also considered whether the Veteran is entitled to a separate disability rating for any neurological manifestations related to his service-connected thoracolumbar spine disability.  First, the Board notes that the Veteran is already service-connected for peripheral neuropathy of the lower extremities (the rating of which is not on appeal before the Board).  In a March 2010 statement, the Veteran explained that he has symptoms of shooting pain down his right buttocks and hip going down to the calf and that these are related to his low back pain.  The December 2008 neurological examination shows that the cranial nerves 2-12, motor, and deep tendon reflexes were full and symmetric with no sensory deficits.  The plantar responses, Rhomberg, finger to nose, heel to shin, and tandem walking were also normal.  The examiner noted mild sensory loss with vibration to distal toes; however, the Veteran is service-connected for cold injury residuals to both feet.  The January 2009 VA treatment record noted that the Veteran's strength was 5/5 against opposition to all major muscle groups, he was able to distinguish between sharp/dull stimuli in the lower extremities bilaterally, the direct tendon reflexes were +2/4 bilaterally, and his gait was stable and steady.  The February 2010 VA treatment record shows that the Veteran's cranial nerves 2-12 were grossly intact.  Finally, the April 2010 VA treatment record reveals that the Veteran was given a neurological examination and that the cranial nerves 2-12 were grossly intact and that sensory and motor were intact.  In light of the above, the Board concludes that the Veteran did not suffer from additional neurological deficiency related to his service-connected disability prior to May 20, 2010.  Consequently, a separate disability rating under the diagnostic codes pertinent to rating neurological disorders is not warranted.  See Bierman v. Brown, 6 Vet. App. 125 (1994).  

The above determination is based upon consideration of applicable rating provisions.  It should also be pointed out that there is no showing that the Veteran's thoracolumbar strain with degenerative disc disease at L5-S1 reflected so exceptional or unusual a disability picture prior to May 20, 2010 as to warrant the assignment of any higher evaluation on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2010).  The symptoms of his disability were accurately reflected by the schedular criteria.  Without sufficient evidence reflecting that the Veteran's disability picture is not contemplated by the rating schedule, referral for a determination of whether the Veteran's disability picture requires the assignment of an extra-schedular rating is not warranted.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).

In view of the foregoing, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to an initial disability rating in excess of 10 percent for service-connected thoracolumbar strain with degenerative disc disease at L5-S1 prior to May 20, 2010.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application in the instant case.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.012 (2010); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).  Consequently, this benefit sought on appeal must be denied.


ORDER

Entitlement to an initial disability rating in excess of 10 percent for service-connected thoracolumbar strain with degenerative disc disease at L5-S1, prior to May 20, 2010, is denied.  


REMAND

As noted previously, the law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires the VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159,

With respect to the Veteran's claim of entitlement to an initial increased disability rating in excess of 20 percent for thoracolumbar strain with degenerative disc disease at L5-S1 from May 20, 2010, the Board finds that a new VA examination is warranted.  In this case, the RO increased the Veteran's disability rating to 20 percent, effective May 20, 2010, because a VA treatment record demonstrated that the Veteran's flexion had worsened to 60 degrees.  However, the May 20, 2010 VA treatment record does not include the complete clinical findings to rate the present level of the Veteran's disability in accordance with the schedular criteria.  As such, the Board finds that a new VA examination is in order for the purpose of ascertaining the current severity and manifestations of the Veteran's service-connected disability.  See 38 C.F.R. § 3.159; see also Palczewksi v. Nicholson, 21 Vet. App. 174, 181-82 (2007) (citing Caluza v. Brown, 7 Vet. App. 498, 505- 06 (1998) ('Where the record does not adequately reveal the current state of the claimant's disability. . . the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination.')).  

In addition, the record reveals that the Veteran has not been afforded a VA examination with respect to his claim for service connection for a right knee disability.  An examination is required when (1) there is evidence of a current disability, (2) evidence establishing an 'in-service event, injury or disease,' or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, injury, or disease, and (4) insufficient evidence to decide the case.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Here, the Veteran has asserted that he experienced bilateral knee pain during his period of military service because he was jumping over canals and jumping out of trucks.  Although the service treatment records are absent for any indication of right knee pain, the Veteran began to complain of such pain less than one month after his separation from service when he filed his claim for service connection in November 2008.  The Board finds that the Veteran is competent and credible to state that he experienced right knee pain during and after service, particularly, due to the short period of time between the Veteran's first objective complaints of knee pain and his separation from service.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr, 21 Vet. App. at 303.  The Board acknowledges that the Veteran underwent a general VA medical examination in December 2008 that addressed other claims.  The examiner did not provide a diagnosis or a nexus opinion with respect to the Veteran's reports of right knee pain.  Nonetheless, following the examination, the August 2009 MRI report shows that the Veteran has a Baker's cyst in the right knee, indicating that he may have a current disability.  Accordingly, the Board concludes that a VA examination with a nexus opinion is needed regarding a connection, if any, between the Veteran's period of active service and any existing right knee disability.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4); McLendon, 20 Vet. App. at 86.

It appears that the Veteran receives regular treatment at the VA Medical Center (VAMC) in Milwaukee, Wisconsin.  On remand, updated VA treatment records should be requested.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Finally, the January 2009 rating decision also granted service connection for residuals of cold injury, right foot, assigning an initial disability rating of 20 percent and granted service connection for residuals of a cold injury, left foot, assigning an initial disability rating of 20 percent.  In a November 2009 statement, the Veteran stated that both feet had residuals of cold injury and that he had pain in both of his feet at all times.  He explained that his feet were always cold even in the heat of summer.  In a March 2010 statement, the Veteran expressed that his November 2009 statement was a NOD with the January 2009 rating decision and the assigned disability ratings.  He stated that he was entitled to separate disability ratings of 30 percent for the residuals of cold injury to the right foot and left foot.  The Board agrees and considers the Veteran's November 2009 statement to be a NOD with the January 2009 rating decision.
'
When there has been an adjudication of a claim and a NOD as to its denial, the claimant is entitled to a SOC.  See 38 C.F.R. § 19.26 (2010).  Thus, a remand for issuance of an SOC on the issues of entitlement to an initial disability rating in excess of 20 percent for service-connected residuals of a cold injury, right foot and entitlement to an initial disability rating in excess of 20 percent for service-connected residuals of a cold injury, left foot, is necessary.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, these issues are REMANDED for the following actions:

1.  Prepare an SOC, containing all applicable laws and regulations, on the issues of entitlement to an initial disability rating in excess of 20 percent for service-connected residuals of a cold injury, right foot and entitlement to an initial disability rating in excess of 20 percent for service-connected residuals of a cold injury, left foot, must be issued.  Manlincon, 12 Vet. App. 238.  Advise the Veteran of the time period in which to perfect his appeal.  If, and only if, the Veteran perfects an appeal as to any of these two issues within the applicable time period, should an issue be returned to the Board for appellate review.

2.  Request updated treatment records from the Milwaukee VAMC since August 2010.

3.  Schedule the Veteran for a VA examination to ascertain the severity and manifestations of his service- connected thoracolumbar strain with degenerative disc disease at L5-S1.  (Advise the Veteran that failure to appear for an examination as requested, and without good cause, could adversely affect his appeal.  See 38 C.F.R. § 3.655 (2010).)  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected disability.  The examiner should report all signs and symptoms necessary for rating the Veteran's disability under the rating criteria.  The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional functional loss due to these factors.  The examiner should indicate whether the Veteran has ankylosis.  The examiner should also note whether the Veteran has a diagnosis of intervertebral disc syndrome and the total duration of incapacitating episodes over the past 12 months, if any.  In addition, the examiner should identify any neurological manifestations resulting from the service-connected thoracolumbar strain with degenerative disc disease at L5-S1.  A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

4.  Schedule the Veteran for a VA examination with respect to his claim for service connection for a right knee disability.  The examiner should review the claims file and note that such a review was conducted in the report.  The examiner should list all diagnoses with respect to the Veteran's right knee, if any.  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent likelihood or higher) that any existing right knee disability is causally or etiologically related to any of the Veteran's periods of active service.  The examiner should take into account the Veteran's reports of jumping over canals and jumping out of trucks.  (The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a conclusion as it is to find against it.)  In rendering the opinion, the examiner should not resort to mere speculation, but rather should consider that the phrase "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.  Thus, unless the examiner concludes that the current disability is either likely or unlikely the result of an event, injury, or disease incurred in service, the examiner should state whether it is at least as likely that the current disability is the result of an event, injury, or disease incurred in service as opposed to its being the result of some other factor or factors.  A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

5.  After the requested examinations have been completed, the reports should be reviewed to ensure that they are in complete compliance with the directives of this remand.  If a report is deficient in any manner, it should be returned to the examiner.  

6.  After the above development has been completed, readjudicate the remaining claims on appeal and furnish the Veteran and his representative a SSOC should a benefit sought on appeal remain denied.  Afford them a reasonable opportunity to respond before the record is returned to the Board for further review.

By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until he is notified by VA.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
RYAN T. KESSEL
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


